Judgment unanimously affirmed. Memorandum: See People ex rel. Dutcher v New York State Bd. of Parole (71 AD2d 963, app dsmd 48 NY2d 799) and People ex rel. Spinks v Dillon (69 AD2d 368, app dsmd 48 NY2d 1025). Section 259-0 of the Executive Law does not provide for final revocation hearings. Relator was serving a sentence in a foreign State for a crime committed there, and there was no way before the end of that commitment that he could have been returned to New York for a final revocation hearing. Relator was not in a “compact institution” and section 259-n (subd 1, par [d]) of the Executive Law has no application in this situation (see People ex rel. Gonzales v Dalsheim, 76 AD2d 952). (Appeal from judgment of Wyoming Supreme Court— habeas corpus.) Present — Hancock, Jr., J. P., Schnepp, Callahan, Doerr and Witmer, JJ.